MILLIGAN, J.,
Concurring:
Although I concur wholeheartedly in the logic and rationale of the substantive ruling on the prosecutor's appeal, I write separately to indicate a threshold consideration, under circumstances where, I believe, it is a matter of first impression.
In a juridical sense, there is no pending case or controversy.
No complaint has been filed within the meaning of Civ. R. 3(A). The Rules of Civil Procedure were not followed. No adverse party is identified. No answer was filed, nor was opportunity therefor extended. The order was ex parte. The clerk can file no transcript because the matter is not entered in the appearance docket.
No case was docketed with the Clerk of the Court of Common Pleas. The "judgment" from which this appeal was prosecuted was filed in the Miscellaneous Docket of the Clerk of Courts, along with other administrative orders such as salary determinations and designation of appointees to serve on the grand jury.
It strikes me that the action taken by the trial court is more in the nature of an administrative determination. Superintendency of the courts is invested by the modern court's amendment within the sole jurisdiction of the Ohio Supreme Court. The Court of Appeals has no supervisory authority over the trial courts. Ohio Constitution, Article IV, Sec. 5.